Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP 2000-072489 provided as prior art by Applicant and referred to as ‘489 herein.
Regarding claims 1-7 and 9-12, ‘489 discloses a method for forming glass ceramic articles ([0014]) comprising:
heating a stack of glass sheets to a nucleation temperature to create a nucleated crystallizable stack of sheets [0014]; 
heating the nucleated crystallizable stack of glass sheets to a crystallization
temperature; and
maintaining the crystallization temperature for a predetermined period of time to produce the glass-ceramic articles, wherein predetermined time is any time that produces the article.
The glass sheet has a thickness of 1 mm or less [0013]-[0014] and is stacked in a stacking step [0018]
[0017] states the glass substrates is preferably 2-10 thus the stack of glass sheets has a mass index of less than or equal to 35.
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Regarding claim 8, ‘489 discloses the stack of glass sheets is present on a carrier plate such as 4 or 5 in Fig 1, giving carrier plate the broadest reasonable interpretation.
Regarding claims 9 and 13, ‘489 discloses a setter plate or a carbon plate having good flatness and parallelism is sandwiched on both surfaces of a glass substrate is positioned on at least one surface of the stack of glass sheets (2) [0013]-[0014]. Or fin weight 6 and the compression caused between the fin weight 6 and baking container 1 are each compressing the stacked glass substrates and may be considered setters giving claim 9 the broadest reasonable interpretation in view of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka JP 2014012617.
Regarding claims 1 and 10, Oka discloses a method for forming glass ceramic articles (see Fig 1 below) comprising:

    PNG
    media_image1.png
    419
    401
    media_image1.png
    Greyscale

The method comprising heating a stack of glass sheets to a nucleation temperature to create a nucleated crystallizable stack of sheets;
[0019] a crystallized glass plate can be manufactured by heating the laminate 3 to a temperature at which a desired amount of a desired crystal precipitates and crystallizing the crystalline glass plate 1.
heating the nucleated crystallizable stack of glass sheets to a crystallization
temperature; and
	[0019] It is preferable that, after the stack 3 is maintained at a temperature at which crystal nuclei can be precipitated, a large number of crystal nuclei are deposited, and then the desired crystal grains grow to a temperature at which a desired amount of crystal grains is deposited
maintaining the crystallization temperature for a predetermined period of time to produce the glass-ceramic articles,
[0019] heating time can be appropriately set according to the composition of the crystalline glass plate 1 and the crystal particle diameter of the crystallized glass plate to be obtained. Generally, the heating temperature is about 880 ° C. to about 930 ° C. The heating time is generally about 15 minutes to 60 minutes
The term mass index is not common in the art of manufacturing glass.  For the purpose of this examination the mass index the broadest reasonable interpretation in view of the specification of the present application, the mass index is determined by the thickness of the glass sheet multiplied by the number of sheets in the stack. 
Oka discloses the claimed invention of claim 1 except for the stack of glass sheets has a mass index of less than or equal to 35.
Oka states:
[0021]From the viewpoint of suppressing warpage of the crystalline glass plate located on the outer portion of the laminate, it is preferable to increase the thermal conductivity of the setter and to increase the heat capacity. In this case, however, heat is hardly conducted in the laminate. Therefore, a difference tends to occur between the temperature of the crystalline glass plate located at the outer portion of the laminate and the temperature of the crystalline glass plate located at the center of the laminate. Accordingly, a variation in the crystallized state of the obtained crystallized glass plate tends to occur.[0022]Here, in the present embodiment, among the plurality of setters 2, the thermal conductivity of at least one of the setters 2 a and 2 b located on the outermost layer of the laminate 3 is relatively low or the heat capacity is relatively increased, and the thermal conductivity of at least one of the setters 2 c is relatively increased or the heat capacity is relatively small. Therefore, even if the temperature of the atmosphere in which the laminate 3 is disposed changes, the temperature of the crystalline glass plate 1 disposed in the outer portion of the laminate 3 hardly changes with the change in temperature. Therefore, it is difficult for the crystalline glass plate 1 disposed on the outer portion of the laminate 3 to warp.
[0033]It is to be noted that, as an increase in the number of stacked crystalline glass plates 1 in the laminated body 3, the problem of temperature unevenness of the crystalline glass plate 1 in the laminated body 3 tends to occur, so that the technique of the present embodiment is more suitably used when the number of laminated crystalline glass plates 1 in the laminated body 3 is equal to or greater than 3, and is more preferably equal to or greater than 5.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Oka recognizes that heat differences occur throughout the stack of glass  and the deficiencies resulting from heat differences throughout the stacks above.  It would be obvious to one of ordinary skill in the art to optimize the thickness and number of glass sheets as motivated by reducing the amount of difference in heating between sheets, thus crystallization, thus warp. 
Regarding claim 2-4, see the obviousness statement in the rejection of claim 1 above.
Additionally, it is the position of the examiner a skilled artisan would recognize that the thinner sheets and a smaller number of sheets, which would yield the lower claimed mass index of the stack, would provide less opportunity for heat differences throughout the stack.
As evidenced by Oka’s statement [0015] The dimensional ratio of a specific object should be determined in view of the following description.
Regarding claims 9, Oka discloses the setters 2a and 2b .
Regarding claim 13, Oka discloses a first stack of glass sheets is positioned on a carrier plate (2b, Fig 3),
a setter (2c, Fig 3) is placed on the first stack of glass sheets such that a first surface of the setter is in contact with the first stack of glass sheets, and
a second stack of glass sheets is placed on a second surface of the setter (2c, Figure 3), wherein the second surface of the setter (2c, Figure 3) is opposite of the first surface of the setter.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka JP 2014012617 as applied above and further in view of JP 2000-072489 provided as prior art by Applicant and referred to as ‘489 herein 
Regarding claims 5-7, Oka discloses the claimed invention except for the thickness of the sheets and the number of glass sheets in the stack of glass sheets.
In analogous art of crystalizing glass ‘489 discloses a thickness of less than or equal to 1mm of glass for crystallization while controlling 
[0008]  controlling the flatness and warpage of a glass substrate with high precision 
[0009] [Means for solving the problem] In other words, according to the present invention, a press forming step of press-molding molten glass into a disk shape having a thickness of 1.0 or less, and a crystallization treatment step of uniformly applying pressure to the entire glass substrate by a pressing member from one surface or both surfaces of a glass substrate obtained by the press forming step, are performed.
and a stacking step of superposing a plurality of glass substrates obtained by the rough grinding step at predetermined intervals with a spacer and an adhesive and fixing and integrating them 
Oka is silent as to the thickness of the glass sheets it would be obvious to one of ordinary skill in the art to modify the invention of Oka by using glass sheets with the thickness of 1 mm or less as indicated by ‘489 with the same expectation of crystallizing the glass stack with no warp.
Neither Oka nor ‘489 disclose the number of sheets.
‘489 discloses:
[0017] Although the number of glass substrates forming an object is not particularly limited, it is preferable that the number of glass substrates is about 2 to 10
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka JP 2014012617 as applied above and further in view of Beall (US 2016/0102010)
Regarding claim 14, Oka does now disclose the precise nucleation temperature is from 500°C to 650°C, and the crystallization temperature is from 680°C to 800°C.
In the analogous art of ceramicizing glass Beall discloses a variety of glass compositions [0149]-[0185] wherein heating a ceramming and nucleation temperatures produce desired attributes listed in [0191].
One of ordinary skill in the art at the time of the invention would have used a nucleation temperature of about 700 degrees Celsius and a nucleation temperature of about 800 degrees Celsius as motivated by the desired β-spudomene crystalline phase and desired features of said minor crystalline phase.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by JP 2000-072489 as applied above and further in view of Beall (US 2016/0102010)
Regarding claim 14, Oka does now disclose the precise nucleation temperature is from 500°C to 650°C, and the crystallization temperature is from 680°C to 800°C.
In the analogous art of ceramicizing glass Beall discloses a variety of glass compositions [0149]-[0185] wherein heating a ceramming and nucleation temperatures produce desired attributes listed in [0191].
One of ordinary skill in the art at the time of the invention would have used a nucleation temperature of about 700 degrees Celsius and a nucleation temperature of about 800 degrees Celsius as motivated by the desired β-spudomene crystalline phase and desired features of said minor crystalline phase.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5788731 thinner glass, less thermal change throughout stack between setters
US 20100116413, honeycomb setters, warpage measurements
US 20140345328 Table 3; stacks
US 20130225388 stacks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741